United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  _____________

                                 No. 97-1664WM
                                 _____________

United States of America,               *
                                        *
                   Appellee,            * Appeal from the United States
                                        * District Court for the Western
      v.                                * District of Missouri.
                                        *
Michael Dean Warren,                    *     [UNPUBLISHED]
                                        *
                   Appellant.           *
                                  _____________

                            Submitted: November 18, 1997
                                Filed: November 26, 1997
                                 _____________

Before FAGG, WOLLMAN, and HANSEN, Circuit Judges.
                          _____________

PER CURIAM.

      Michael Dean Warren pleaded guilty to being a felon in possession of a firearm.
On appeal, Warren contends the district court improperly rejected his request for a
downward departure. Warren also complains the government failed to comply with
the plea agreement. We reject Warren's arguments. After a careful review of the
record, we conclude the district court correctly resolved Warren's claims, and an
opinion by this court would have no precedential value. We thus affirm Warren's
conviction and sentence. See 8th Cir. R. 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-